DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
Receipt is acknowledged of the Applicant’s response filed on 11/14/22 . Claim 7 has been amended. Claims 1 - 8 are now pending.
	All outstanding objections and rejections, except for those maintained below, are withdrawn in light of applicant’s amendments/remarks filed on 11/14/22.   
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claim Rejections - 35 USC § 103
Claims 1 – 8 are rejected under 35 U.S.C. 103 as being unpatentable over KNITTEL et al (DE 4333221, using machine translation) in view of KRIJGSMAN (US 2002/0003113) and/or SHIMOJI (JP 2009 173732, using machine translation).
The rejection is maintained as per reasons of record as stated in the previous office action of  8/11/22 and is incorporated herein:
Claims 1, 6 and 8: KNITTEL discloses (see entire document) a method to decolorize polyester fabric, fibers, textiles, or yarn by:
 placing the polyester fabric in a pressure container with a fluid under supercritical conditions (abstract, [0001], [0005], [0008]-[0010], [0015], all examples (note that PES stands for polyethylene terephthalate according to [0035]), claims 1 and13) [as claimed], wherein the supercritical fluid is carbon dioxide ([0015], claim 8) [as claimed in claim 2]; 
adjusting the temperature of the supercritical fluid within a range of 80oC up to the decomposition point of the polyester (claim 6) with an example of 130oC ([0039]) [reading on the claimed greater or equal to  the Tg of the polyester];
removing the supercritical fluid out of the vessel for reuse and removing the polyester textile from the vessel ([0030], claim 33) [as claimed]. 

KNITTEL discloses that a mixture of fluids can be used together ([0015], claims 10 and 28) [wherein a mixture of solvents reads on the claimed fluid and a co-solvent of claim 1] and discloses adding a swelling agent to increase solubility ([0021], claims 19 and 32) [wherein swelling agent is also deemed to read on a co-solvent since the swelling agent is disclosed to increase the solubility of the polyester, thus acting as a solvent].  KNITTEL does not, however, explicitly refer to the fluid or the swelling agent as a co-solvent as in claim 1 or the specific co-solvents of claims 6 and 8. However:
KRIJGSMAN discloses (see entire document) a method to purify and separate an additive from a polymer material, wherein the additive comprises dyes, pigments or colorants (abstract, [0003], [0005], [0006]), by means of processing the material with a supercritical solvent, such as water, or a combination of supercritical solvents, such as water, carbon dioxide, alkane, and alcohol ([0006], [0011], table 1) [reading on the claimed co-solvents of claims 2 and 6 and polar solvent of claim 8]. KRIJGSMAN discloses that the process can be performed for any polymer, colorant and combinations of polymers and colorants, and gives an example of a yellow polymer becoming white after the process ([0011]-[0014]) [thus discoloring the polymer]. KRIJGSMAN discloses that, advantageously, a mixture of solvents leads to increased solubility of the polymeric materials ([0011]).
It would have been obvious to one of ordinary skill in the art to have added water, alkane or alcohol as KNITTEL’s co-solvent, as taught by KRIJGSMAN, since KNITTEL discloses to add a swelling agent to increase solubility, implying a solvent, and further discloses that a mixture of fluids/solvents can be used in addition to the carbon dioxide, while KRIJGSMAN discloses that either one of supercritical water, carbon dioxide, alkane, alcohol or combinations thereof are used to decolorize a polymeric material and that a combination of solvents is advantageously used to increase the solubility of the polymeric material. Moreover, it is prima facie obvious to use a combination of solvents with reasonable expectation of cumulative results since both KNITTEL and KRIJGMAN disclose that a mixture of solvents can be used.
SHIMOJI discloses (see entire document) a method to recycle a dyed polyester fabric by first decolorizing the dyed polyester fabric by reduction washing it with an aqueous solution of thiourea dioxide or sodium sulfoxylate formaldehyde [reading on the claimed water as the co-solvent of claims 1 and 6 and reading on the claimed sodium sulfoxylate formaldehyde additive of claim 7] (abstract; 2nd paragraph under the subtitle Best Mode; example 1; claim 2)
It would have been obvious to one of ordinary skill in the art to have added water as KNITTEL’s co-solvent, as taught by SHIMOJI, since KNITTEL discloses to add a swelling agent to increase solubility, implying a solvent, and further discloses that a mixture of fluids can be used in addition to the carbon dioxide, while SHIMOJI discloses water as part of a solvent system that is used to decolor polyester with the addition of additives including thiourea dioxide or sodium sulfoxylate formaldehyde, wherein both references are concerned with decolorizing polyester with a solvent system.

Claim 2: The supercritical fluid is carbon dioxide ([0015], claim 8).
Claims 3 – 5: The temperature of the supercritical fluid is within a range of 80oC up to the decomposition point of the polyester (claim 6) with examples of 130oC (example 1) and 100oC (example 12) [meeting the claimed ranges],  and with a pressure of 200-500 bar (20-50 MPa) (claim 7) with examples of 280 bar (28 MPa) [meeting the claimed range of 15-30 MPa].  KNITTEL moreover discloses that one can vary the temperature and pressure appropriately ([0028]).
Claim 7: KNITTEL is silent regarding an additive. However, it would have been obvious to one of ordinary skill in the art to have added SHIMOJI’s additive, thiourea dioxide or sodium sulfoxylate formaldehyde, in KNITTEL’s process for cumulative results since KNITTEL and SHIMOJI are concerned with decolorizing polyester fabrics with a solvent and SHIMOJI discloses that aqueous thiourea dioxide or sodium sulfoxylate formaldehyde successfully decolorizes polyester fabrics.

Response to Arguments
Applicant's arguments filed 11/14/22 have been fully considered but they are not persuasive. 

Applicant submits that KRIJGSMAN discloses separating inorganic additives from polymeric material, but that the co-solvent (water) is used as a medium for separating the polymer from said additives, and therefore does not participate in the decolorization reaction and is not used as a decolorization co-solvent and will not make the supercritical fluid and co-solvent flow out of the extraction cell, as per claim 1.
Applicant’s argument has been considered but is not persuasive:
The primary reference of KNITTEL discloses a supercritical fluid and that one can use a mixture of fluids, which means that one fluid reads on the claimed fluid and another fluid reads on the claimed co-solvent. KNITTEL also discloses a swelling agent which is used to increase solubility of the polyester and fluid, which also reads on the claimed co-solvent.
The secondary reference of KRIJGSMAN has been applied to show that it is known in the art that KNITTEL’s supercritical carbon dioxide and other fluids that include the claimed water, alkane and alcohol, can be used in combination with the carbon dioxide as the co-solvent for the disclosed benefit of increasing the solubility of the polymeric material.
The argued decolorization and fluids flowing out the extraction cell are disclosed by the primary reference of KNITTEL. KRIJGSMAN, as the secondary reference, does not need to provide teaching regarding all the elements of the claim, claims already disclosed by KNITTEL. In re Nievelt, 482 F.2d 965, 179 USPQ 224, 226 (CCPA 1973), In re Keller 624 F.2d 413, 208 USPQ 871, 881 (CCPA 1981). Rather, KRIJGSMAN teaches a certain concept, namely that KNITTEL’s mixture of solvents can include carbon dioxide, water, alkane and alcohol, such that in combination with the primary reference, discloses the presently claimed invention.
Be it as it may, KRIJGSMAN nonetheless also discloses to remove the solvents, as claimed, and with the solvents the pigments are removed, thus purifying the polymeric material.  Specifically, KRIJGSMAN discloses that a yellow colorant is separated from the polymer using a solvent, or mixtures of solvents, in the critical domain (abstract, [0006]). The inorganic additive argued by Applicant is said yellow pigment, CdS, that is used to color the polymer yellow but because it is a heavy metal it complicates the recycling process or disposal of such polymer, and as such it is desirable to remove the pigment ([0005]) and thus discoloring the polymer, with an example of yellow polymer becoming a white polymer after process ([0014]), and thus discolored.

Applicant submits that SHIMOJI performs the decolorization with by reduction washing but that the present specification recites that the dyes are not removed from polyester fibers using redox methods and the residual dyes are likely to cause thermal decomposition reactions or other side reactions when the polyester fibers are subsequently processed.
Applicant’s argument has been considered but is not persuasive:
SHIMOJI discloses water as a solvent mixed with the additive thiourea dioxide or sodium sulfoxylate formaldehyde to decolorize polyester fabrics, which is also presently claimed. Specifically, claim 6 claims water as a solvent and claim 7 claims the additive sodium sulfoxylate formaldehyde and the now cancelled additive thiourea dioxide. SHIMOJI, therefore, reads on the claims, regardless of whether the present specification thinks that water and the additives sodium sulfoxylate formaldehyde or thiourea dioxide are not good for polyester.

Applicant has asked to confirm that the Drawings are acceptable.
In response, it is confirmed that the Drawings are acceptable.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to FRANCES TISCHLER whose telephone number is (571)270-5458. The examiner can normally be reached Monday-Friday, 8:00 AM - 8:00 PM EST, midday flex.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ling-Siu Choi can be reached on 571-272-1098. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/FRANCES TISCHLER/Primary Examiner, Art Unit 1765